Citation Nr: 0913889	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  96-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.C., D.T., B.F., and R.R.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The appellant had active service from January 1958 to October 
1961, from December 1963 to August 1964, and from November 
1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a competency determination by the 
Fargo, North Dakota, Medical and Regional Office Center (RO) 
of VA.  Although a conservator has been appointed for the 
appellant, the conservator is not prosecuting this appeal.

This appeal was last denied by the Board in May 2002.  
Subsequently, an appeal (the second in this case) was 
initiated to the U. S. Court of Appeals for Veterans Claims 
(Court).  In August 2003, the Court granted a joint motion of 
the parties, vacated the May 2002 Board decision, and 
remanded the matter to the Board for action consistent with 
the joint motion.  The matter was remanded by the Board in 
August 2004 and again in March 2006.


REMAND

Unfortunately, an additional remand is required in this case.  

As noted in the August 2004 and March 2006 Remands, in the 
August 2003 joint motion, the parties agreed that the current 
evidentiary record is unclear on whether the Veterans Service 
Center Manager (VSCM, formerly the Adjudication Officer or 
the Veterans Service Officer (VSO) of jurisdiction) has 
"developed information as to the beneficiary's social, 
economic and industrial adjustment" as required by 38 C.F.R. 
§ 3.353(b)(2).  See also Coleman v. Brown, 5 Vet. App. 371, 
374 (1993) (Failure to include the VSO in the process of 
determining whether the veteran was competent is reversible 
error; the VSO is intended to play an integral role in 
developing the evidence relating to the veteran's ability to 
handle his affairs.).  

The August 2004 and March 2006 Board Remands instructed that 
the VSCM develop additional evidence if additional 
development was needed; otherwise, the VSCM should, by 
memorandum to be incorporated into the claims files, set 
forth the prior participation of the VSCM, Adjudication 
Officer, or VSO of jurisdiction in the development of the 
current evidentiary record in satisfaction of the 
requirements of 38 C.F.R. § 3.353(b)(2).

The record contains a May 2005 memorandum from the VSCM.  The 
memorandum does not indicate that the VSCM developed 
additional evidence, and it does not set forth the prior 
participation of the VSCM, Adjudication Officer, or VSO of 
jurisdiction in the development of the current evidentiary 
record.  The Court has held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board itself errs in 
failing to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The May 2005 response from the VCSM does not 
adequately respond to the Remand directives and frustrates 
the Board's ability to carry out the Court's directives which 
are binding on VA.  Since the VSCM did not provide the 
information specified by the August 2004 and March 2006 
Remands, this case must be remanded again for the specified 
development.  

Moreover, the Board again notes that in June 2005, the 
Veteran submitted a request for a hearing.  In January 2006, 
the Board sent a letter to the Veteran's conservator 
requesting that the Veteran specify the kind of hearing 
desired by the Veteran.  The letter noted that if no response 
were received within 30 days, the Board would assume that the 
Veteran did not wish to attend a hearing.  To date, there has 
been no response from the Veteran.  However, the letter was 
only sent to the Veteran's conservator and not to the Veteran 
or to the Veteran's service representative.  The Board notes 
that a home address of the Veteran is on file and he lives a 
substantial distance from the conservator.  To insure due 
process, a letter requesting clarification of the Veteran's 
requested hearing should be sent to the Veteran at his home 
address and a copy should be sent to his service 
representative.

In light of these circumstances, this case is again REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  If the VSCM, Adjudication Officer, or 
VSO of jurisdiction has been involved in 
the development of the current 
evidentiary record in satisfaction of the 
requirements of 38 C.F.R. § 3.353(b)(2), 
the VSCM should, by memorandum to be 
incorporated into the claims files, set 
forth a description of the prior 
participation.  If no such participation 
has occurred, such should be carried out 
as specified in 38 C.F.R. § 3.353(b)(2), 
and documented in the claims files.

2.  The RO or the AMC should send a 
letter to the Veteran's home address, 
noting that a request for a hearing was 
received from him in June 2005, and 
seeking clarification as to what kind of 
hearing he wishes, if any.  Copies of 
this letter should also be sent to the 
Veteran's service representative and to 
his conservator.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
Veteran the requisite opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




